Citation Nr: 0611785	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  03-34 106A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a skin disorder.  

2.  Entitlement to service connection for a skin disorder.  

3.  Entitlement to service connection for a back disorder.  

4.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated 50 percent.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to May 
1969.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from decisions of the Department of Veterans Affairs (VA) 
Regional Offices (ROs) in Providence, Rhode Island, and 
Togus, Maine.  

After reopening the claim for service connection for a skin 
disorder on the basis of new and material evidence, the Board 
is remanding this claim to the RO via the Appeals Management 
Center (AMC) in Washington, DC, for further development and 
consideration.  VA will notify the veteran if further action 
is required on his part concerning this claim.


FINDINGS OF FACT

1.  A rating decision in October 1970 denied service 
connection for a skin disorder on the basis that no skin 
disorder was shown on the then recent examination.  
The veteran was notified of that decision and did not file a 
notice of disagreement in response within one year of the 
mailing of that notice, to initiate an appeal.  

2.  Some of the evidence added to the record since October 
1970 is not cumulative of evidence already on file and raises 
a reasonable possibility of substantiating this claim.  

3.  The medical evidence shows the veteran's current back 
complaints were first manifest more than 30 years after 
service.  There is no medical evidence that any current back 
disorder is related to any disease or injury that was 
incurred in service.  



4.  The veteran's PTSD is manifest by some trouble sleeping 
and his attention and concentration are somewhat impaired.  
There is no impairment of his judgment and insight.  He is 
alert, oriented, and coherent in his speech, and there is no 
evidence of delusions or hallucinations.  His judgment and 
insight are good.  Overall, the manifestations of his PTSD 
cause no more than moderate functional impairment.


CONCLUSIONS OF LAW

1.  Evidence received since the final October 1970 rating 
decision, which denied service connection for a skin 
disorder, is new and material and this claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 
20.302, 20.1103 (2005).  

2.  A back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  

3.  The criteria are not met for a rating greater than 50 
percent for PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, and 4.130, Code 9411 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duty to notify and assist claimants.



Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By 
virtue of the February 2003 and June 2004 RO letters to the 
veteran notifying him of the VCAA, he has been advised of the 
laws and regulations governing the claims on appeal and the 
evidence that he must supply and the evidence that VA would 
attempt to obtain.  Thus, he may be considered to have been 
advised to submit any pertinent evidence in his possession.  
The Board further notes that records of his VA and private 
treatment through December 2004 have been obtained, and he 
has been afforded two VA compensation examinations.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159()(4).  He has not 
identified any additional evidence not already on file that 
is obtainable.  See Conway v. Principi, 353 F. 3d. 1369 (Fed. 
Cir. 2004).  Therefore, the Board finds that the duty to 
assist also has been met.  

As well, the Board has considered the Court's holding in 
Pelegrini II that 38 U.S.C.A. § 5103(a) requires VA to 
provide VCAA notice before any initial unfavorable agency of 
original jurisdiction (AOJ, i.e., RO) decision.  See, too, 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006) (also discussing the 
need for content-complying VCAA notice prior to the initial 
adjudication of the claim and the resulting prejudicial error 
if this does not occur).

Here, the RO provided VCAA notice before initially 
adjudicating the claims at issue - so in compliance with the 
preferred sequence of events specified in Pelegrini II and 
Mayfield.

The Board is equally mindful that, during the pendency of 
this appeal, on March 3, 2006, the Court issued another 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506, which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection 
is awarded.  Id.  
      
Here, the veteran was provided notice of what type of 
information and evidence was needed to substantiate his 
claims for service connection and for an increased rating, 
but he was not provided notice of the type of evidence 
necessary to establish a disability rating for a skin or back 
disorder or an effective date for any of the disabilities in 
question if the benefits requested ultimately are granted.  
Despite the inadequate notice provided him on these latter 
two elements, rating and effective date, the Board finds no 
prejudice to him in proceeding with the issuance of a 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  This is because, as the Board will conclude below, 
there is sufficient evidence to reopen his claim for a skin 
disorder, regardless, and the preponderance of the evidence 
is against his claims for service connection for a back 
disorder and an increased rating for PTSD, so any questions 
as to the appropriate disability rating and/or effective date 
to be assigned for those disabilities are rendered moot.  

Further, although the record does not indicate the veteran 
has been notified of the specific evidence needed to reopen 
his claim for service connection for a skin disorder, as 
elucidated in decision by the Court on March 31, 2006, 
Kent v. Nicholson, No. 04-181, the Board's decision herein to 
allow that portion of the veteran's appeal (i.e., reopen his 
claim, regardless) renders moot any prejudice concerning that 
issue.  See Bernard, supra.

Analysis

New and material evidence 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Absent the filing of a notice of disagreement (NOD) within 
one year of the date of mailing of the notification of the 
denial of an appellant's claim and absent the filing of a 
substantive appeal (VA Form 9 or equivalent statement) within 
the remainder of that year or within 60 days of the mailing 
of the statement of the case (SOC), whichever is later, a 
rating determination is final and binding based on the 
evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103.  In order to reopen a 
previously and finally disallowed claim, the Court has 
indicated that a two-step analysis is required.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156; Manio v. Derwinski, 1 Vet. App. 
140 (1991); see also Elkins v. West, 12 Vet. App. 209 (1999); 
Winters v. West, 12 Vet. App. 203 (1999).  The first step is 
to determine whether new and material evidence has been 
presented or secured since the time that the claim was 
previously and finally disallowed on any basis.  It should be 
pointed out that, in determining whether evidence is 
material, "credibility of the evidence must be presumed."  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Further, 
evidentiary assertions by the appellant must be accepted 
as true for these purposes, except where the evidentiary 
assertion is inherently incredible.  King v. Brown, 
5 Vet. App. 19 (1993).  Lay assertions of medical causation 
or diagnosis do not constitute credible evidence, as lay 
persons are not competent to offer medical opinions.  
Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  If new 
and material evidence has been received, then VA must 
immediately proceed to the second step, i.e., evaluating the 
merits of the claim, but only after ensuring that the duty to 
assist the claimant under 38 U.S.C.A. § 5107(a) has been 
fulfilled.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2005).  

The record shows that rating decisions in January and October 
1970 denied service connection for herpes simplex, claimed by 
the veteran on his pubic area and penis, on the basis that a 
current skin disorder was not shown on VA examination at that 
time.  He was notified of both of those decisions and he did 
not file an NOD in response, within one year of either 
notice, to initiate an appeal.  Accordingly, those decisions 
are final and binding on him based on the evidence then of 
record.

The evidence of record at the time of the 1970 rating 
decisions consisted primarily of four statements from private 
physicians dated in 1970, listing diagnoses of a 
skin disorder - including herpes zoster, herpes simplex of 
the pubic area and eczematous dermatitis, and herpetiform 
dermatitis.  Also of record were the reports of two VA 
compensation examinations in 1969 by the same physician 
containing almost identical diagnoses:  herpes simplex of the 
pubic area and penis based on history, in remission.  

Evidence added to the record since October 1970 concerning a 
skin disorder consists mainly of VA clinic records dated 
beginning in July 2002.  A VA clinic record in July 2002 
notes the veteran's complaint of blisters on his back since 
1959.  A VA examiner's report in December 2002 reflects a 
differential diagnosis of herpes simplex virus versus herpes 
zoster virus; however, the examiner indicated the veteran's 
reported lesions were not in a dermatomal distribution and, 
therefore, was likely not herpes zoster.  The examiner stated 
the veteran's history was consistent with herpes simplex, 
although it was unusual to have recurrent eruptions in 
multiple different locations.  On examination at that time, 
there was a coalescing grouping of crusted 1mm lesions on the 
veteran's right lower back.  The lesions were scraped and the 
examiner indicated that Famvir (an antiviral medication) 
would be started if the lesions recurred.  Some subsequent 
examiners noted a diagnosis of recurrent herpes simplex by 
the veteran's reported history.  Other records listed Famvir 
among the medications the veteran had been prescribed.  

As mentioned, service connection was denied in 1970 because 
neither herpes simplex nor any other skin disorder was shown 
on examination in 1969 and 1970.  Clearly, the VA medical 
records dated since 2002 document recurrent herpes simplex 
lesions, on the veteran's lower back and groin areas.  So the 
evidence added to the record since October 1970 provides 
evidence that was lacking at the time of the earlier denials 
- the presence of a current disorder.  This evidence was not 
previously of record, so not cumulative, and raises a 
reasonable possibility of substantiating the claim.  
Consequently, the evidence is new and material and sufficient 
to reopen the claim.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

The RO, however, has not considered the merits of this claim 
in light of all of the evidence of record, i.e., 
readjudicated the claim on a de novo basis now that it has 
been reopened.  And it would be prejudicial to the veteran if 
the Board did this in the first instance.  See Bernard, 
supra.  Thus, this aspect of his claim must be remanded to 
the RO for further consideration.

Service connection for a back disorder

The service medical records, including the report of the 
veteran's military separation examination, are completely 
unremarkable for any back complaints, pertinent abnormal 
clinical findings, or indication of a back injury.  

VA treatment records dated since July 2002 reflect the 
veteran's repeated complaints of low back and leg pain.  
Essentially the only pertinent abnormal clinical finding 
noted has been some lower back muscle spasm.  The only 
relevant diagnosis has been low back pain.  

The Board points out that one of the requirements - if not 
the most fundamental requirement, for service connection is 
proof of a current disability.  In other words, there has to 
be a medical diagnosis confirming the veteran has the 
condition alleged.  See Brammer v. Derwinski, 3 Vet. App. 223 
(1992) ("Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C. 
§ 1110 (formerly § 310).  In the absence of proof of present 
disability there can be no valid claim.").  See also 
Degmetich v. Brown, 104 F.3d 1328 (1997) (also interpreting 
38 U.S.C. § 1131 as requiring the existence of a present 
disability for VA compensation purposes).  See, too, Wamhoff 
v. Brown, 8 Vet. App. 517, 521 (1996).

Also bear in mind that "pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted."  Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).

Here, the medical evidence does not contain a definitive 
diagnosis of a current back disorder.  More importantly, 
though, there is no medical evidence of any back disorder or 
even of any back complaints during service or for more than 
30 years after the veteran's discharge from service.  And 
aside from this, no examiner has related the veteran's 
current back complaints (pain, etc.) to any disease or injury 
in service.

While the Board is mindful of the veteran's contentions, 
however sincere, there simply is no medical evidence 
indicating he currently has a back disorder that is in any 
way related to his military service.  And this is a 
prerequisite to granting service connection.  See Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability . . .").  Also found at 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise (about evenly balanced for and 
against), with the veteran prevailing in either event, or 
whether instead the preponderance of the evidence is against 
the claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  In this case, for the reasons 
and bases discussed, the Board finds that the preponderance 
of the evidence is against the veteran's claim.  Hence, the 
provisions of § 5107(b) and § 3.102 are not applicable, and 
the veteran's claim for service connection for a back 
disorder must be denied.



Increased rating for PTSD

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The evaluations involve 
consideration of the level of impairment of the veteran's 
ability to engage in ordinary activities, to include 
employment.  38 C.F.R. § 4.10.  Where there is a question as 
to which of two evaluations should be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  All reasonable doubt is resolved in the 
veteran's favor.  38 U.S.C.A. § 4.3.

Although regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. §§ 4.1, 4.2, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  In evaluating the veteran's 
claim, all regulations that are potentially applicable 
through assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission. The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
38 C.F.R. § 4.126 (2005).  



In November 1996, the general rating formula for mental 
disorders was revised.  The following criteria were adopted:

For total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, a 100 
percent rating is appropriate.

When there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships, a 70 percent evaluation in 
warranted.

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships, warrants a 50 percent rating.



With occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events), a 30 percent 
evaluation is indicated.

For occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication, a 10 percent rating is appropriate.

If a mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication a 0 percent evaluation is to be assigned.

38 C.F.R. § 4.130 (2005).  

VA treatment records dated since July 2002 and the reports of 
two VA compensation examinations, in July 2003 and June 2004, 
reflect generally consistent complaints and psychiatric 
clinical findings.  Both VA compensation examiners stated 
they had reviewed the veteran's claims file.  Both VA 
compensation examination reports note similar complaints 
referable to his PTSD, as well as similar clinical findings.  
Each examiner assigned a Global Assessment of Functioning 
(GAF) score of 50 - which, according to DSM-IV, is 
indicative of moderate to serious symptoms.  The examiners 
noted the veteran lived with his wife and teenage son.  He 
was able to sleep approximately six hours per night and 
sometimes had intrusive thoughts of stressful events, 
particularly at night, as well as nightmares.  He worked 
several hours per day and, when not working, spent time in 
his garden, his yard, and his pool.  He was able to do 
household chores, including cleaning, cooking, and shopping.

On objective mental status evaluation, the veteran was 
dressed casually, but his grooming and hygiene were good.  
His expressions were appropriate, his eye contact was good, 
and rapport was established.  He was alert, oriented, and 
coherent in his speech, and there was no evidence of 
delusions or hallucinations.  His judgment and insight were 
good, although his attention and concentration were somewhat 
impaired.  He reported that he was "always suicidal," but 
denied any actual plan.  He complained of irritability, 
saying he could not get along well with others and had great 
difficulty interacting with customers at work.  To illustrate 
his social and occupational impairment due to his service-
connected psychiatric disability, the June 2004 examiner 
quoted verbatim VA's rating schedule's criteria for a 50 
percent rating.  The examiner also indicated the level of 
severity of the veteran's PTSD symptoms was essentially the 
same as at the time of the earlier July 2003 examination.

Although the record shows the veteran has displayed some of 
the symptoms for a 70 percent rating for his PTSD, such as 
suicidal ideation (but without a plan), depression (although 
there is no evidence that it affected his ability to function 
independently, appropriately, and effectively), and perhaps 
some difficulty in maintaining effective relationships), the 
vast majority of his symptoms more nearly approximate the 
criteria for not more than a 50 percent rating.  So 
considering the totality of his symptoms, this is the rating 
that must be assigned.  38 C.F.R. § 4.7.

In exceptional cases where evaluations provided by the rating 
schedule are found to be inadequate, an extraschedular 
evaluation may be assigned that is commensurate with the 
veteran's average earning capacity impairment due to his 
service-connected disability.  38 C.F.R. § 3.321(b)(1).  
Here, though, the Board believes the regular schedular 
standards adequately describe and provide for the veteran's 
disability level.  There is no evidence he has ever been 
hospitalized for treatment of his PTSD since his separation 
from service; instead, his evaluation and treatment has been 
on an outpatient (as opposed to inpatient) basis.  Neither 
does the record reflect marked interference with his 
employment.  He has submitted no evidence of excessive time 
off from work due to this disability or of concessions made 
by his employer because of it.  There simply is no evidence 
of any unusual or exceptional circumstances that would take 
his case outside the norm so as to warrant referral to VA's 
Compensation and Pension Service for consideration of an 
extraschedular rating.  See Sanchez-Benitez v. West, 
13 Vet. App. 282, 287 (2000); VAOPGCPREC 6-96.  

In sum, for the reasons and bases discussed, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim.  Therefore, the provisions of 38 U.S.C.A. 
§ 5107(b) and 38 C.F.R. § 4.3 are not applicable, and his 
claim for a rating higher than 50 percent for his PTSD must 
be denied.  


ORDER

New and material evidence having been presented, the 
veteran's claim for service connection for a skin disorder is 
reopened.  

Service connection for a back disorder is denied.  

An increased rating for PTSD, currently rated 50 percent, is 
denied.  


REMAND

As indicated, the Board has reopened the veteran's claim for 
service connection for a skin disorder.  But since the RO has 
not had the opportunity to consider the merits of this claim, 
i.e., to readjudicate it on the basis of all of the evidence 
of record (meaning de novo), it would be prejudicial to the 
veteran were the Board to do so before giving the RO this 
initial opportunity.  See Bernard, supra.  The Board also 
believes that, in light of the additional evidence used to 
reopen the claim, a medical opinion is needed to help 
determine whether any current skin disorder began in service.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2005).



Accordingly, this claim is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  Request that the veteran furnish the 
names and addresses of all health care 
providers who have treated him for a skin 
disorder since December 2004.  
After obtaining any needed signed 
releases from him, request copies of the 
records of all treatment he identifies.  
All records obtained should be associated 
with the claims file.  

2.  Upon receipt of all requested 
records, schedule the veteran for a 
dermatological examination.  The claims 
file must be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  All indicated 
tests should be completed.  The 
examiner's report should set forth in 
detail all current complaints, pertinent 
clinical findings, and diagnoses of any 
current skin disorder.  The examiner 
should be requested to provide an opinion 
as to whether it is at least as likely as 
not (i.e., probability equal to or 
greater than 50 percent) that any current 
skin disorder resulted from a disease or 
injury that was incurred in service.  The 
examiner's opinion should be supported by 
adequate rationale.  

3.  Then readjudicate the veteran's claim 
for service connection for a skin 
disorder on a de novo basis, i.e., on the 
basis of all of the evidence of record.  
If this claim is not granted to his 
satisfaction, send him and his 
representative a supplemental statement 
of the case and give them time to respond 
to it.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


